PER CURIAM.
Because the lower court erred in dismissing appellant’s petition for writ of ha-beas corpus, we reverse and remand.
Appellant filed a petition for writ of habeas corpus in the lower court in which he alleged that he was being held in Close Management Level I in violation of his *1262right to due process. In February 1999, appellant was placed in Close Management Level I(CMI) at the Washington Correctional Institute, Appellant immediately filed an inmate grievance, alleging such placement was “unjust” because he had not received any disciplinary reports in seven months. He appealed the denial of his grievance, and his appeal was denied on March 26, 1999. The lower court dismissed appellant’s petition for writ of ha-beas corpus on the ground that appellant failed to exhaust his administrative remedies.
Appellant’s petition contained a rather convoluted presentation of at least three grievance processes, and he had failed to exhaust his administrative remedies as to two of them. As explained above, however, the March 1999 denial of appellant’s administrative appeal, a copy of which was attached to appellant’s petition, evidences that appellant did exhaust his administrative remedies as to his grievance regarding his CMI status. Accordingly, we reverse and remand for consideration of appellant’s claim that he does not meet the administrative rule requirements for CMI status.
ERVIN, MINER and KAHN, JJ., CONCUR.